IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                            No. 99-50535
                          Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CESARIO MENDOZA-MARTINEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-98-CR-1713-1
                       --------------------

                    _________________________

                       Consolidated with
                          No. 99-50633
                        Summary Calendar
                   __________________________


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MANUEL CALDERON-GARCIA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 99-CR-5-ALL
                       --------------------
                         December 17, 1999
                     Nos. 99-50535 & 99-50633
                                -2-

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, Cesario Mendoza-Martinez

(Mendoza) and Manuel Calderon-Garcia (Calderon) appeal their

sentences for illegally reentering the United States following

deportation, in violation of 8 U.S.C. § 1326.     Their sole

contention is that the district court erred when it enhanced

their sentences 16 levels pursuant to U.S.S.G. § 2L1.2(b)(1)(A)

for their prior convictions of an aggravated felony.     The

aggravated felony relied upon by the district court in both cases

was a felony conviction of driving while intoxicated (DWI).    The

appellants argue that the offense of DWI is not an aggravated

felony because it is not a “crime of violence” as the term is

defined in 18 U.S.C. § 16(b).

     A sentence must be affirmed unless it was imposed in

violation of the law or was based on an erroneous application of

the sentencing guidelines.   United States v. Galvan-Rodriguez,

169 F.3d 217, 218 (5th Cir.), cert. denied, 120 S. Ct. 100

(1999).   This court reviews de novo a challenge to a district

court’s interpretation of the guidelines.   Id.

     The appellants’ argument is forestalled by this court’s

recent decision in Camacho-Marroquin v. INS, 188 F.3d 649 (5th

Cir. 1999), in which we held that DWI constitutes a “crime of

violence” as the term is defined in § 16(b).    See id. at 652.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                    Nos. 99-50535 & 99-50633
                               -3-

Accordingly, the sentences of Mendoza and Calderon are, in all

respects

     AFFIRMED.